SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

104
CAF 14-01940
PRESENT: WHALEN, P.J., SMITH, CENTRA, CARNI, AND SCUDDER, JJ.


IN THE MATTER OF ISOBELLA A. AND CAMERON K.
-------------------------------------------
CATTARAUGUS COUNTY DEPARTMENT OF SOCIAL           MEMORANDUM AND ORDER
SERVICES, PETITIONER-RESPONDENT;

ANNA W., RESPONDENT-APPELLANT.
(APPEAL NO. 3.)


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL),
FOR RESPONDENT-APPELLANT.

STEPHEN J. RILEY, OLEAN, FOR PETITIONER-RESPONDENT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILDREN, BUFFALO.


     Appeal from an order of the Family Court, Cattaraugus County
(Michael L. Nenno, J.), dated September 15, 2014 in a proceeding
pursuant to Family Court Act article 10. The order, among other
things, adjudged that respondent had neglected the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Isobella A. ([appeal No. 1] ___
AD3d ___ [Feb. 5, 2016]).




Entered:    February 5, 2016                    Frances E. Cafarell
                                                Clerk of the Court